Exhibit 10.1

 

EXECUTION COPY

 

FOURTH AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of January 16, 2013 (this “Amendment”) is entered into among
AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, a Delaware corporation (in such
capacity, the “Seller”), AMERISOURCEBERGEN DRUG CORPORATION, a Delaware
corporation, as the initial Servicer (in such capacity, the “Servicer”), the
PURCHASER AGENTS and PURCHASERS listed on the signature pages hereto, and THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”), as administrator
(in such capacity, the “Administrator”).

 

R E C I T A L S

 

The Seller, Servicer, the Purchaser Groups, and the Administrator are parties to
that certain Amended and Restated Receivables Purchase Agreement, dated as of
April 29, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”).

 

Concurrently herewith, the Seller, the Servicer, the Originator, the Performance
Guarantor, Bank of America, as prior “Administrator”, and the Administrator are
entering into that certain Payoff, Assignment and Assumption Agreement, dated as
of the date hereof (the “Payoff and Assignment Agreement”), pursuant to which,
among other things, Bank of America is assigning the role of “Administrator” to
BTMU.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Certain Defined Terms.  Capitalized
terms used but not defined herein shall have the meanings set forth for such
terms in Exhibit I to the Agreement.

 

2.                                      Amendments to the Agreement.  As of the
Effective Date (as defined below), the Agreement is hereby amended as follows:

 

(i)                                     Each reference to the Administrator’s
name, address, contact person, telephone number and facsimile number in the
Agreement is hereby replaced with a corresponding reference as set forth below:

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas
New York, NY 10020
Attention:  Luna Mills
Telephone:  (212) 782-6959

Facsimile:  (212) 782-6998

 

(ii)                                  Each reference to Bank of America (however
defined or referenced) in the Agreement referring to Bank of America as an
Uncommitted Purchaser, Purchaser Agent

 

--------------------------------------------------------------------------------


 

or Related Committed Purchaser or to Bank of America’s “Purchaser Group”, is
hereby deleted.

 

(iii)                               The “Commitment” with respect to each
Related Committed Purchaser as set forth below each such Related Committed
Purchaser’s signature to the Agreement is hereby replaced with the amount set
forth below each such Related Committed Purchaser’s signature hereto.

 

3.                                      Accordion Confirmation.  Each of the
parties hereto hereby agrees that the Accordion Confirmation attached as
Schedule I hereto shall constitute an Accordion Confirmation for purposes of the
Agreement and shall amend and restate in its entirety that certain Accordion
Confirmation, dated as of November 16, 2012.

 

4.                                      Acknowledgements, Agreements and
Consents.

 

(i)                                     Each of the parties hereto consents to
the execution, delivery and performance of the Payoff and Assignment Agreement
in substantially the form attached hereto as Schedule II and acknowledges and
agrees to each of the assignments and assumptions set forth therein.

 

(ii)                                  Each of the parties hereto hereby
expressly waives any notice or other applicable requirement set forth in the
Agreement or any other Transaction Document as a prerequisite or condition
precedent to such assignment and assumption set forth in the Payoff and
Assignment Agreement; including, without limitation, any requirement set forth
in Section 11.9 of the Agreement.

 

(iii)                               To the extent that any consent of any party
hereto is required under any other agreement to which it is a party for any of
the transactions to be effected by the Payoff and Assignment Agreement, such
party hereby grants such consent and waives any notice requirements or condition
precedent to the effectiveness of any such transactions set forth in any
agreement to which it is a party that has not been satisfied as of the date
hereof (other than any requirements or conditions precedent set forth in the
Payoff and Assignment Agreement).

 

5.                                      Non-Ratable Purchase.

 

(i)                                     Seller hereby requests that solely on a
one time basis on the date hereof, that the Purchasers in each of the Working
Capital Management Co., LP Purchaser Group and the Victory Receivables
Corporation Purchaser Group (each such Purchaser Group, a “Subject Purchaser
Group”) (A) make a non-pro rata Incremental Purchase in the applicable amount
set forth opposite its name on Schedule III attached hereto and (B) deposit the
proceeds of such Incremental Purchase in the account set forth on Schedule III
attached hereto.

 

(ii)                                  The Purchaser Agents for each of the
Subject Purchaser Groups hereby acknowledge receipt of the Purchase Notice set
forth in clause (i) above and hereby agree (A) subject to the satisfaction of
each of the conditions set forth in Section 6.2 of the Agreement, that the
Purchasers in its applicable Purchaser Group will make the

 

2

--------------------------------------------------------------------------------


 

Incremental Purchase requested above and (B) that the provisions of this
Amendment are in all material respects equivalent to the form of “Purchase
Notice” set forth as Exhibit II to the Agreement and waive the notice
requirement set forth in Section 1.2 of the Agreement.

 

(iii)                               After giving effect to the non-pro rata
Incremental Purchase set forth above and the Payoff and Assignment Agreement,
each of the parties hereto hereby agree that the Group Invested Amount for each
Purchaser Group shall be the amount set forth on Schedule IV attached hereto.

 

(iv)                              Each of the parties hereto hereby consents to
the non-pro rata Incremental Purchase set forth above notwithstanding anything
to the contrary set forth in the Agreement or any other Transaction Document
(including, without limitation, the ratable Incremental Purchase requirement set
forth in Section 1.1(a) of the Agreement).

 

6.                                      Representations and Warranties;
Covenants.  Each of the Seller and the Servicer (on behalf of the Seller) hereby
certifies, represents and warrants to the Administrator, each Purchaser Agent
and each Purchaser that on and as of the date hereof:

 

(i)                                     each of its representations and
warranties contained in Article V of the Agreement is true and correct, in all
material respects, as if made on and as of the Effective Date;

 

(ii)                                  no event has occurred and is continuing,
or would result from this Amendment or any of the transactions contemplated
herein, that constitutes an Amortization Event or Unmatured Amortization Event;

 

(iii)                               the Facility Termination Date for all
Purchaser Groups has not occurred; and

 

(iv)                              the Credit Agreement has not been amended
since November 20, 2012.

 

7.                                      Effect of Amendment.  Except as
expressly amended and modified by this Amendment, all provisions of the
Agreement shall remain in full force and effect.  After this Amendment becomes
effective, all references in the Agreement and each of the other Transaction
Documents to “this Agreement”, “hereof”, “herein”, or words of similar effect
referring to the Agreement shall be deemed to be references to the Agreement, as
amended by this Amendment.  This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement (or any
related document or agreement) other than as expressly set forth herein.

 

8.                                      Effectiveness. This Amendment shall
become effective on the date hereof (the “Effective Date”) concurrent with the
effectiveness of the Payoff and Assignment Agreement in accordance with its
terms and upon satisfaction of each of the following conditions:

 

(a)                                 receipt by the Administrator and each
Purchaser Agent of counterparts of (i) this Amendment, (ii) the amended and
restated Fee Letter, dated as of the date hereof, by and among

 

3

--------------------------------------------------------------------------------


 

the Seller, the Servicer, the Administrator and each Purchaser Agent and
(iii) the Payoff and Assignment Agreement, in each case duly executed by each of
the parties thereto;

 

(b)                                 the Administrator, each Purchaser Agent and
PNC Capital Markets LLC shall have received all accrued and unpaid fees, costs
and expenses to the extent then due and payable to it or the Purchasers on the
Effective Date; and

 

(c)                                  such other documents and instruments as a
Purchaser Agent may reasonably request, in form and substance satisfactory to
such Purchaser Agent.

 

9.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, and each counterpart shall be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument. 
Counterparts of this Amendment may be delivered by facsimile transmission or
other electronic transmission, and such counterparts shall be as effective as if
original counterparts had been physically delivered, and thereafter shall be
binding on the parties hereto and their respective successors and assigns.

 

10.                               Governing Law.  This Amendment shall be
governed by, and construed in accordance with the law of the State of New York
without regard to any otherwise applicable principles of conflicts of law (other
than Sections 5-1401 and 5-1402 of the New York General Obligations Law).

 

11.                               Section Headings.  The various headings of
this Amendment are inserted for convenience only and shall not affect the
meaning or interpretation of this Amendment, the Agreement or any other
Transaction Document or any provision hereof or thereof.

 

12.                               Transaction Document.  This Amendment shall
constitute a Transaction Document under the Agreement.

 

13.                               Ratification.                            After
giving effect to this Amendment and the transactions contemplated hereby, all of
the provisions of the Performance Undertaking shall remain in full force and
effect and the Performance Guarantor hereby ratifies and affirms the Performance
Undertaking and acknowledges that the Performance Undertaking has continued and
shall continue in full force and effect in accordance with its terms.

 

[signature pages begin on next page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, as Seller

 

 

 

 

 

By:

/s/ J.F. Quinn

 

Name:

J.F. Quinn

 

Title:

Vice President & Corporate Treasurer

 

 

 

 

 

AMERISOURCEBERGEN DRUG CORPORATION, as initial Servicer

 

 

 

 

 

By:

/s/ J.F. Quinn

 

Name:

J.F. Quinn

 

Title:

Vice President & Corporate Treasurer

 

 

Acknowledged and Agreed

 

 

 

AMERISOURCEBERGEN CORPORATION

 

 

 

 

 

By:

/s/ J.F. Quinn

 

Name:

J.F. Quinn

 

Title:

Vice President & Corporate Treasurer

 

 

Fourth Amendment to RPA

(ARFC)

 

S-1

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Administrator

 

 

 

 

 

By:

/s/ Luna Mills

 

Name:

Luna Mills

 

Title:

Director

 

 

 

 

 

VICTORY RECEIVABLES CORPORATION, as an Uncommitted Purchaser

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

Name:

David V. DeAngelis

 

Title:

Vice President

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Purchaser Agent for
Victory Receivables Corporation

 

 

 

 

 

By:

/s/ Luna Mills

 

Name:

Luna Mills

 

Title:

Director

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Related Committed
Purchaser for Victory Receivables Corporation

 

 

 

 

 

By:

/s/ Brian McNany

 

Name:

B. McNany

 

Title:

Vice President

 

 

 

Commitment: $220,000,000

 

Fourth Amendment to RPA

(ARFC)

 

S-2

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Uncommitted Purchaser

 

 

 

 

 

By:

/s/ Elizabeth R. Wagner

 

Name:

Elizabeth R. Wagner

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Purchaser Agent and Related Committed
Purchaser for Wells Fargo Bank, National Association

 

 

 

 

 

By:

/s/ Elizabeth R. Wagner

 

Name:

Elizabeth R. Wagner

 

Title:

Vice President

 

 

 

 

 

Commitment: $120,000,000

 

Fourth Amendment to RPA

(ARFC)

 

S-3

--------------------------------------------------------------------------------


 

 

LIBERTY STREET FUNDING LLC, as an Uncommitted Purchaser

 

 

 

 

 

By:

/s/ Jill Russo

 

Name:

Jill A. Russo

 

Title:

Vice President

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as Purchaser Agent and Related Committed Purchaser for
Liberty Street Funding LLC

 

 

 

 

 

By:

/s/ John Frazell

 

Name:

John Frazell

 

Title:

Director

 

 

 

 

 

Commitment: $145,000,000

 

Fourth Amendment to RPA

(ARFC)

 

S-4

--------------------------------------------------------------------------------


 

 

MARKET STREET FUNDING LLC, as an Uncommitted Purchaser

 

 

 

 

 

By:

/s/ Doris J. Hearn

 

Name:

Doris J. Hearn

 

Title:

Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent and Related Committed
Purchaser for Market Street Funding LLC

 

 

 

 

 

By:

/s/ William P. Falcon

 

Name:

William P. Falcon

 

Title:

Vice President

 

 

 

 

 

Commitment: $50,000,000

 

Fourth Amendment to RPA

(ARFC)

 

S-5

--------------------------------------------------------------------------------


 

 

WORKING CAPITAL MANAGEMENT CO., LP, as Uncommitted Purchaser and as Related
Committed Purchaser for Working Capital Management Co., LP

 

 

 

 

 

By:

/s/ S. Nochiide

 

Name:

Shinichi Nochiide

 

Title:

Attorney-in-Fact

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD., as Purchaser Agent for Working Capital Management
Co., LP

 

 

 

 

 

By:

/s/ Bertram H. Tang

 

Name:

Bertram Tang

 

Title:

Authorized Signatory

 

 

 

Commitment: $165,000,000

 

Fourth Amendment to RPA

(ARFC)

 

S-6

--------------------------------------------------------------------------------


 

SCHEDULE I

 

ACCORDION CONFIRMATION

 

This letter constitutes an Accordion Confirmation pursuant to Section 1.1(b) of
the Receivables Purchase Agreement.  This Accordion Confirmation sets forth,
among other things, the Accordion Group Commitments as consented to by such
Purchaser Group’s Purchaser Agent for the Accordion Period beginning on 
January 16, 2013 and ending on March 30, 2013, and the resulting changes in the
Purchase Limit and Group Commitments for such period.

 

(a)           Group Commitments

 

Purchaser Group

 

Non-Accordion 
Group 
Commitment

 

Accordion 
Group 
Commitment

 

Group 
Commitment

 

Liberty Street Funding LLC

 

$

145,000,000

 

$

51,785,714

 

$

196,785,714

 

Market Street Funding LLC

 

$

50,000,000

 

$

17,857,143

 

$

67,857,143

 

Victory Receivables Corporation

 

$

220,000,000

 

$

78,571,429

 

$

298,571,429

 

Wells Fargo Bank, National Association

 

$

120,000,000

 

$

42,857,143

 

$

162,857,143

 

Working Capital Management Co., LP

 

$

165,000,000

 

$

58,928,571

 

$

223,928,571

 

 

(b)           Ratable Share and Accordion Ratable Share of Each Purchaser Group,
expressed as a percentage:

 

Purchaser Group

 

Ratable Share

 

Accordion Ratable 
Share

 

Liberty Street Funding LLC

 

20.71%

 

20.71%

 

Market Street Funding LLC

 

7.14%

 

7.14%

 

Victory Receivables Corporation

 

31.43%

 

31.43%

 

Wells Fargo Bank, National Association

 

17.14%

 

17.14%

 

Working Capital Management Co., LP

 

23.57%

 

23.57%

 

 

I-1

--------------------------------------------------------------------------------


 

(c)           Purchase Limit:  $950,000,000

 

(i)            Non-Accordion Purchase Limit:  $700,000,000

 

(ii)           Accordion Purchase Limit:  $250,000,000

 

I-2

--------------------------------------------------------------------------------


 

SCHEDULE II

 

PAYOFF, ASSIGNMENT AND ASSUMPTION AGREEMENT

 

[attached]

 

II-1

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

PAYOFF, ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This PAYOFF, ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of
January 16, 2013, is among:

 

(i)            AMERISOURCE RECEIVABLES FINANCIAL CORPORATION (“Seller”);

 

(ii)           AMERISOURCEBERGEN DRUG CORPORATION (“ABDC”), as Servicer (in such
capacity, the “Servicer”), and as Originator (in such capacity, the
“Originator”);

 

(iii)          AMERISOURCEBERGEN CORPORATION (“AmerisourceBergen”; together with
Seller and ABDC, each an “Amerisource Party” and collectively, the “Amerisource
Parties”), as Performance Guarantor (in such capacity, the “Performance
Guarantor”);

 

(iv)          BANK OF AMERICA, NATIONAL ASSOCIATION (“Bank of America”), as the
current “Administrator” under the Receivables Purchase Agreement (in such
capacity, the “Prior Administrator”), and as a Purchaser Agent, an Uncommitted
Purchaser and a Related Committed Purchaser; and

 

(v)           THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”),
as the new “Administrator” under the Receivables Purchase Agreement (in such
capacity, the “New Administrator”).

 

BACKGROUND

 

A.            Seller, the Servicer, the Purchaser Groups and the Prior
Administrator are parties to that certain Amended and Restated Receivables
Purchase Agreement, dated as of April 29, 2010 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Receivables Purchase
Agreement”).

 

B.            On the terms and conditions set forth herein, the Amerisource
Parties have requested that the Prior Administrator transfer and assign to the
New Administrator, and the New Administrator desires to accept and assume from
the Prior Administrator, all of the Prior Administrator’s rights and obligations
under the Receivables Purchase Agreement and each of the other Transaction
Documents.

 

C.            The Amerisource Parties have advised the Prior Administrator that
they desire to voluntarily prepay on the date hereof all outstanding
indebtedness, fees and other obligations owing to Bank of America under the
Receivables Purchase Agreement and each of the other Transaction Documents.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1.         Definitions.  Capitalized terms used in this Agreement and
not otherwise defined herein shall have the meanings assigned thereto in, or by
reference in, the Receivables Purchase Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 2.         Assignment and Assumption.

 

(a)           Assignment and Assumption.  Effective as of the Effective Time (as
defined below), the Prior Administrator hereby transfers, sets over, assigns and
conveys to the New Administrator all of the Prior Administrator’s right, title
and interest in, and delegates all of its duties and obligations under, the
Receivables Purchase Agreement and each of the other Transaction Documents. 
From and after the Effective Time, the New Administrator hereby accepts such
transfer and assignment to it, agrees to be bound by all of the terms and
conditions of the Receivables Purchase Agreement and each of the other
Transaction Documents to which it is a party, and unconditionally assumes all of
the obligations of the Prior Administrator relating to the foregoing.

 

(b)           Financing Statements; Further Assurances.  In connection with the
assignment and assumption contemplated by clause (a) above, each of the parties
hereto hereby authorizes the New Administrator to file (or cause to be filed),
at Seller’s sole expense, any UCC financing statements, financing statement
amendments or similar filings that the New Administrator may reasonably consider
necessary or desirable to assign to the New Administrator, any security interest
or other rights, if applicable, granted or assigned to the Prior Administrator
under the Transaction Documents.  Each of the parties hereto hereby agrees to do
all such things and execute all such documents and instruments, at Seller’s sole
expense, as the New Administrator may reasonably consider necessary or desirable
(i) to give full effect to the assignment to the New Administrator by the Prior
Administrator of the role of “Administrator” under the Receivables Purchase
Agreement and the other Transaction Documents and (ii) to perfect and preserve
the rights and powers of the New Administrator for itself and on behalf of the
other Secured Parties under the Receivables Purchase Agreement and the other
Transaction Documents.

 

(c)           Non-Reliance.  The Prior Administrator has not provided any
information and makes no representation or warranty whatsoever and assumes no
responsibility with respect to the Receivables or the financial condition of any
Amerisource Party or the performance or observance by any Amerisource Party of
their respective obligations under the Transaction Documents.  The New
Administrator confirms that (i) it has independently and without reliance upon
the Prior Administrator and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and (ii) it has made and will continue to make its own appraisal of
and investigation into (A) the business, operations, property, prospects,
financial and other conditions and creditworthiness of each of the Amerisource
Parties and (B) the Receivables.

 

(d)           Resignation of Prior Administrator.  From and after the Effective
Time, the Prior Administrator shall cease to be a party to the Receivables
Purchase Agreement and each of the other Transaction Document to which the Prior
Administrator was a party in the capacity of “Administrator” and shall no longer
have any rights or obligations under the Receivables Purchase Agreement or any
other Transaction Document in its capacity as “Administrator” thereunder.

 

2

--------------------------------------------------------------------------------


 

SECTION 3.         Payoff.

 

(a)           Payoff Amount.  At or before noon (New York time) on the date
hereof (the “Payoff Time”), the Amerisource Parties shall, jointly and
severally, pay to (i) Bank of America, the amounts set forth on Schedule I
hereto (such amounts, collectively, the “Bank of America Payoff Amount”)
representing the aggregate amount due and owing to Bank of America by the
Amerisource Parties under the Receivables Purchase Agreement and each of the
other Transaction Documents and (ii) Mayer Brown LLP, as counsel to Bank of
America, the amount set forth on Schedule II hereto (such amount, the “Bank of
America Attorney Fees”; together with the Bank of America Payoff Amount,
collectively, the “Payoff Amount”) representing fees and expenses of such
counsel in connection with the transactions contemplated hereby.  Payment of
each portion of the Payoff Amount shall be made by wire transfer of immediately
available funds in accordance with the applicable payment instructions set forth
on Schedules I and II hereto.

 

(b)           Release.  In consideration of, and effective upon (but not
before), payment in full of the Payoff Amount in accordance with this Agreement
on or prior to the Payoff Time, each of the parties hereto hereby acknowledges
and agrees that:

 

(i)            payment of the Payoff Amount on or prior to the Payoff Time
constitutes satisfaction in full of all of the Amerisource Parties’ obligations
to Bank of America under the Transaction Documents except for indemnification
and other obligations of the Amerisource Parties which by their terms expressly
survive termination of the Transaction Documents (such surviving obligations,
the “Surviving Obligations”);

 

(ii)           all outstanding obligations of the Amerisource Parties to Bank of
America under the Transaction Documents and all documents executed and/or
delivered in connection therewith are released, discharged and satisfied (other
than Surviving Obligations); and

 

(iii)          all commitments and obligations of Bank of America with respect
to and under the Transaction Documents are hereby terminated.

 

For the avoidance of doubt, if the Payoff Amount (or any portion thereof) is not
paid in full on or prior to the Payoff Time in accordance with the terms hereof,
none of the foregoing clauses (i) though (iii) shall take effect. 
Notwithstanding anything in this Agreement to the contrary, if all or any
portion of the Payoff Amount is rescinded or must otherwise be returned for any
reason under any state or federal bankruptcy or other law, then all obligations
of the Amerisource Parties under the Transaction Documents in respect of the
amount so rescinded or returned shall be automatically and immediately revived
(without any further action or consent by any of the parties hereto or any other
Person) and shall continue in full force and effect as if such amounts had not
been paid, and this Agreement shall in no way impair the claims of any such
Persons with respect to such revived obligations.

 

SECTION 4.         Limitation on Liability.  Notwithstanding anything to the
contrary set forth in this Agreement, the New Administrator does not accept or
assume any liability or responsibility for any breach, failure or other act or
omission on the part of the Prior

 

3

--------------------------------------------------------------------------------


 

Administrator, or any indemnification or other cost, fee or expense related
thereto, in each case which occurred or directly or indirectly arose out of an
event which occurred prior to the Effective Time.

 

SECTION 5.         Release of Liability.  Immediately upon the Effective Time,
each of the Amerisource Parties hereby waives, releases and forever discharges
Bank of America and its respective affiliates, subsidiaries, officers,
directors, attorneys, agents, and employees from any liability, damage, claim,
loss or expense of any kind that it may have now or hereafter against such
Person or any of them arising out of or relating to the Transaction Documents.

 

SECTION 6.         Acknowledgements, Agreements and Consents.

 

(a)           Each party hereto acknowledges and agrees to each of the
assignments and assumptions set forth in Section 2 above, and expressly waives
any notice or other applicable requirement set forth in the Receivables Purchase
Agreement or any other Transaction Document as a prerequisite or condition
precedent to such assignment and assumption; including, without limitation, any
requirement set forth in Section 11.9 of the Receivables Purchase Agreement.

 

(b)           To the extent that any consent of any party hereto is required
under any other agreement to which it is a party for any of the transactions to
be effected hereby, such party hereby grants such consent and waives any notice
requirements or condition precedent to the effectiveness of any such
transactions set forth in any agreement to which it is a party that has not been
satisfied as of the date hereof (other than any requirements or conditions
precedent set forth in this Agreement).

 

SECTION 7.         Effective Time.  The effective time (the “Effective Time”) of
this Agreement shall be deemed to be the Payoff Time provided the following
conditions precedent are satisfied:

 

(a)           the New Administrator shall have received a duly executed copy of
this Agreement;

 

(b)           Bank of America shall have received the Bank of America Payoff
Amount on or prior to the Payoff Time in accordance with Section 3;

 

(c)           counsel to Bank of America shall have received the Bank of America
Attorney Fees on or prior to the Payoff Time in accordance with Section 3; and

 

(d)           the New Administrator shall have received such other information,
documents and instruments as the New Administrator has reasonably requested
prior to the date hereof, and in form and substance satisfactory to the New
Administrator.

 

SECTION 8.         Representations and Warranties of the Amerisource Parties. 
Each of the Amerisource Parties hereby represents and warrants (as to itself) as
follows:

 

(a)           (i) such Person has full organizational power and authority to
execute, deliver and perform its respective obligations under this Agreement,
(ii) the execution, delivery and performance of this Agreement has been duly
authorized by all necessary action on the part of

 

4

--------------------------------------------------------------------------------


 

such Person and (iii) this Agreement constitutes the valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms;

 

(b)           no consent, authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by such Person of this
Agreement other than have been obtained;

 

(c)           such Person’s execution, delivery and performance of this
Agreement does not contravene (i) such Person’s organizational documents,
(ii) any law, rule or regulation applicable to such Person, (iii) any
contractual restriction contained in any material indenture, loan or credit
agreement, lease, mortgage, security agreement, bond, note, or other agreement
or instrument binding on or affecting such Person or its property or (iv) any
order, writ, judgment, award, injunction or decree binding on or affecting such
Person or its property;

 

(d)           the representations and warranties made by such Person in the
Receivables Purchase Agreement and the other Transaction Documents are true and
correct, in all material respects, as of the date hereof; and

 

(e)           both before and immediately after giving effect to this Agreement,
no Amortization Event or Unmatured Amortization Event exists or shall exist.

 

SECTION 9.         CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL.  (a)  THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS
OF LAWS THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS
LAW.

 

(b)           EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL COURT SITTING IN THE
SOUTHERN DISTRICT OF NEW YORK OR ANY NEW YORK STATE COURT SITTING IN NEW YORK
COUNTY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT, AND EACH
SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE NEW
ADMINISTRATOR OR THE PRIOR ADMINISTRATOR TO BRING PROCEEDINGS AGAINST ANY
AMERISOURCE PARTY IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL
PROCEEDING BY ANY AMERISOURCE PARTY AGAINST THE NEW ADMINISTRATOR OR THE PRIOR
ADMINISTRATOR OR ANY AFFILIATE OF THE NEW ADMINISTRATOR OR THE PRIOR
ADMINISTRATOR INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT

 

5

--------------------------------------------------------------------------------


 

EXECUTED BY SUCH AMERISOURCE PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT
ONLY IN A COURT IN NEW YORK, NEW YORK.

 

(c)           EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY AMERISOURCE PARTY PURSUANT TO
THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

 

SECTION 10.       Execution in Counterparts; Severability.  This Agreement may
be executed by the parties hereto in separate counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.  If any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations shall not in any way be affected or impaired thereby
in such jurisdiction and the validity, legality and enforceability of the
remaining provisions or obligations or of such provision or obligation shall not
be impaired thereby in any other jurisdiction.

 

SECTION 11.       Section Headings.  The various headings of this Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or any other Transaction Document or any provision hereof or
thereof.

 

SECTION 12.       Miscellaneous.  This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Agreement may be executed by facsimile or delivery of a “.pdf”
copy of an executed counterpart hereof.

 

SECTION 13.       No Petition.  Bank of America hereby covenants and agrees that
prior to the date which is one year and one day after the date on which the
Receivables Purchase Agreement has been terminated in accordance with its terms
and the Aggregate Unpaids and all other amounts owing by any Amerisource Party
under the Receivables Purchase Agreement and each of the other Transaction
Documents have been paid in full, it will not institute against or join any
other Person in instituting against Seller any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

SECTION 14.       Ratification.         After giving effect to this Agreement
and the transactions contemplated hereby, all of the provisions of the
Performance Undertaking shall remain in full force and effect and the
Performance Guarantor hereby ratifies and affirms the Performance Undertaking
and acknowledges that the Performance Undertaking has continued and shall
continue in full force and effect in accordance with its terms.

 

[Signature pages follow.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

 

AMERISOURCE RECEIVABLES FINANCIAL CORPORATION

 

 

 

 

 

By:

 

 

Name:

J.F. Quinn

 

Title:

Vice President & Corporate Treasurer

 

 

 

 

 

AMERISOURCEBERGEN DRUG CORPORATION, individually, as Servicer and as Originator

 

 

 

 

 

By:

 

 

Name:

J.F. Quinn

 

Title:

Vice President & Corporate Treasurer

 

 

 

 

 

AMERISOURCEBERGEN CORPORATION

 

 

 

 

 

By:

 

 

Name:

J.F. Quinn

 

Title:

Vice President & Corporate Treasurer

 

Payoff, Assignment

and Assumption Agreement

(Amerisource)

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, NATIONAL ASSOCIATION, as Prior Administrator

 

 

 

 

 

By:

 

 

Name:

Willem van Beek

 

Title:

Director

 

 

 

 

 

BANK OF AMERICA, NATIONAL ASSOCIATION, as Purchaser Agent, Uncommitted Purchaser
and Related Committed Purchaser for Bank of America, National Association

 

 

 

 

 

By:

 

 

Name:

Willem van Beek

 

Title:

Director

 

Payoff, Assignment

and Assumption Agreement

(Amerisource)

 

S-2

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as New Administrator

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Payoff, Assignment

and Assumption Agreement

(Amerisource)

 

S-3

--------------------------------------------------------------------------------


 

SCHEDULE I

 

BANK OF AMERICA PAYOFF AMOUNT

 

PART I:

 

Invested Amount:

 

$

22,142,857.00

 

 

 

 

 

Yield:

 

$

31,365.80

 

 

 

 

 

Fees:

 

$

77,500.00

 

 

 

 

 

Bank of America Payoff Amount:

 

$

22,251,722.80

 

 

PART II:

 

Wiring Instructions with respect to amounts payable to Bank of America:

 

Bank:

ABA:

Acct No:

Acct Name:

Attn:

Ref:

 

Payoff, Assignment

and Assumption Agreement

(Amerisource)

 

Schedule I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

BANK OF AMERICA ATTORNEY FEES

 

PART I:

 

Bank of America Attorney Fees:

 

$

42,996.74

 

 

PART II:

 

Wiring Instructions with respect Bank of America Attorney Fees:

 

Bank:

ABA

Account No.

Acct Name:

Ref: Matter #

 

Payoff, Assignment

and Assumption Agreement

(Amerisource)

 

Schedule II-1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

NON-RATABLE INCREMENTAL PURCHASE

 

PART I:

 

Purchaser Group

 

Purchase Price

 

Victory Receivables Corporation

 

$

10,714,286.00

 

Working Capital Management Co., LP

 

$

11,428,571.00

 

 

PART II:

 

Wiring Instructions with respect to amounts payable to Seller:

 

Bank:

ABA:

Acct No:

Acct Name:

Attn:

Ref:

 

III-1

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

GROUP INVESTED AMOUNT

 

Purchaser Group

 

Group Invested Amount

 

Liberty Street Funding LLC

 

$

20,714,286.00

 

Market Street Funding LLC

 

$

7,142,857.00

 

Victory Receivables Corporation

 

$

31,428,572.00

 

Wells Fargo Bank, National Association

 

$

17,142,857.00

 

Working Capital Management Co., LP

 

$

23,571,428.00

 

 

IV-1

--------------------------------------------------------------------------------